Case 8:20-cv-00348-VMC-TGW Document 1 Filed 02/12/20 Page 1 of 11 PageID 1




                        UNITED STATES DISTRICT COURT
                         MIDDLE DISTRICT OF FLORIDA
                               TAMPA DIVISION

                                                 Case No.
   MICHELLE POISSON,

                     Plaintiff,                  COMPLAINT AND DEMAND FOR
   v.                                            JURY TRIAL

   CHASE BANK USA, N.A.,                             1. TCPA, 47 U.S.C. §227
                                                     2. FCCPA, Fla. Stat. §559.55 et seq.
                     Defendant.                      3. Invasion of Privacy - Intrusion
                                                        Upon Seclusion


                  COMPLAINT AND DEMAND FOR JURY TRIAL

         Plaintiff Michelle Poisson (“Michelle”), by and through her attorneys, alleges

   the following against Chase Bank USA, N.A. (“Chase”):

                                     INTRODUCTION

         1.     Count I of Michelle’s Complaint is based upon the Telephone Consumer

   Protection Act (“TCPA”), 47 U.S.C. §227. The TCPA is a federal statute that broadly

   regulates the use of automated telephone equipment. Among other things, the TCPA

   prohibits certain unsolicited marketing calls, restricts the use of automatic dialers or

   prerecorded messages, and delegates rulemaking authority to the Federal

   Communications Commission (“FCC”).

         2.     Count II of Michelle’s Complaint is based upon the Florida Consumer

   Collection Practices Act (“FCCPA”), Fla. Stat. §559.55 et seq. The FCCPA is a




                                           -1/11-   Poisson, Michelle v. Chase Bank USA, N.A. –
                                                            Complaint and Demand for Jury Trial
Case 8:20-cv-00348-VMC-TGW Document 1 Filed 02/12/20 Page 2 of 11 PageID 2




   Florida statute that regulates the collection of debts within the state by debt collectors

   and original creditors. The FCCPA provides relief additional to the TCPA.

         3.       Count III of Michelle’s Complaint is based upon the Invasion of Privacy

   - Intrusion upon Seclusion, as derived from §652B of the Restatement (Second) of

   Torts. §652B prohibits an intentional intrusion, “physically or otherwise, upon the

   solitude or seclusion of another or his private affairs or concerns . . . that would be

   highly offensive to a reasonable person.”

                               JURISDICTION AND VENUE

         4.       Jurisdiction of the court arises under 28 U.S.C. §§1331, 1332, 1367 and

   47 U.S.C. §227.

         5.       Diversity jurisdiction is established under 28 U.S.C. §1332 as the matter

   in controversy exceeds $75,000.00, Michelle is a citizen of Florida, and Chase is a

   citizen of Delaware.

         6.       Venue is proper pursuant to 28 U.S.C. §1391(b)(2) in that a substantial

   part of the events or omissions giving rise to the claim occurred in this District.

         7.       Defendant transacts business here; therefore, personal jurisdiction is

   established.

                                          PARTIES

         8.       Michelle is a natural person residing in Hernando County, Florida.

         9.       Chase is a creditor and a “debt collector” as contemplated by Fla. Stat.




                                            -2/11-   Poisson, Michelle v. Chase Bank USA, N.A. –
                                                             Complaint and Demand for Jury Trial
Case 8:20-cv-00348-VMC-TGW Document 1 Filed 02/12/20 Page 3 of 11 PageID 3




   §559.55(7), and a National Association with its registered agent c/o The Corporation

   Trust Company located at 1209 North Orange Street, Wilmington, Delaware 19801.

         10.    Defendant acted through its agents, employees, officers, members,

   directors, heirs, successors, assigns, principals, trustees, sureties, subrogees,

   representatives, and insurers.

                              FACTUAL ALLEGATIONS

         11.    Chase is attempting to collect an alleged debt from Michelle. The alleged

   debt arose out of a transaction in which the money, property, insurance, or services

   which are the subject of the transaction were primarily for personal, family, or

   household purposes.

         12.    In or around July 2019 Chase began contacting Michelle on her cellular

   phone ending in (***) ***-0203.

         13.    On or around July 30, 2019, at approximately 9:04 p.m., Michelle called

   Chase. Michelle completed the identification procedure employed by Chase and

   spoke with a representative that identified himself as Joe.

         14.    During that call, Michelle explained that she did not have money to pay

   Chase because her air conditioning and truck both needed to be repaired.

         15.    During that phone call, Michelle unequivocally revoked consent to be

   called on her cellular phone.

         16.    Michelle also instructed Chase to only communicate with her by mail.




                                           -3/11-   Poisson, Michelle v. Chase Bank USA, N.A. –
                                                            Complaint and Demand for Jury Trial
Case 8:20-cv-00348-VMC-TGW Document 1 Filed 02/12/20 Page 4 of 11 PageID 4




         17.      Michelle’s phone bill shows the call lasted for about three minutes.

         18.      On or around July 31, 2019, at approximately 4:10 p.m., Michelle called

   Chase for a second time.

         19.      Michelle properly identified herself, revoked consent to be called and

   instructed Chase to only contact her in writing.

         20.      Michelle’s phone bill shows the call lasted for about one minute.

         21.      Despite contacting Chase twice and asking to not be called, Chase called

   Michelle’s cellular phone two times the very next day.

         22.      In the following months, Chase continued to ignore Michelle’s requests

   and placed repetitive and harassing calls to her cellular phone in an attempt to collect

   the alleged debt.

         23.      Between August 1, 2019, and November 23, 2019, Chase called

   Michelle no less than ONE HUNDRED AND TWENTY FIVE (125) times without

   her consent.

         24.      The calls originated from the following numbers: (210) 520-6400, (402)

   220-4822, (847) 426-8085, and (847) 426-9138.

         25.      Upon information and belief, these numbers are owned or operated by

   Chase.

         26.      Chase called Michelle over 125 times in a 85-day period.

         27.      Chase called Michelle at all times of the day.




                                            -4/11-    Poisson, Michelle v. Chase Bank USA, N.A. –
                                                              Complaint and Demand for Jury Trial
Case 8:20-cv-00348-VMC-TGW Document 1 Filed 02/12/20 Page 5 of 11 PageID 5




         28.    Chase called Michelle several times a day, as many as five times a day.

         29.    Chase frequently called Michelle during the weekend, many times more

   than once a day.

         30.    Chase called Michelle several times on Columbus day 2019.

         31.    Chase called Michelle from several different numbers, making it

   difficult to identify when Chase was calling her.

         32.    When Michelle answered Chase’s calls, she would hear an unusually

   long delay or a series of clicks or tones before a representative would begin speaking,

   consistent with the use of an ATDS.

         33.    On at least twelve (12) occasions, Chase called Michelle and delivered

   artificial and/or prerecorded voice messages.

         34.    Chase is familiar with the TCPA and the FCCPA.

         35.    On July 24, 2019, the U.S. House of Representatives passed H.R. 3375

   which said debt collectors can violate the TCPA by using systems that call consumers

   from a stored list. Additionally, H.R. 3375 said a consumer, like Michelle, may revoke

   consent to be called at any time even if they gave consent to be called in an earlier

   contract.

         36.    Chase’s conduct was not only willful but was done with the intention of

   causing Michelle such distress, so as to induce her to pay the debt.

         37.    The frequency and methodology of Chase’s calls could reasona bly be




                                           -5/11-   Poisson, Michelle v. Chase Bank USA, N.A. –
                                                            Complaint and Demand for Jury Trial
Case 8:20-cv-00348-VMC-TGW Document 1 Filed 02/12/20 Page 6 of 11 PageID 6




   expected to harass Michelle.

        38.    Each and every one of Chase’s telephone calls distracted Michelle and

  temporarily tied up her telephone line.

        39.    Chase’s intrusion upon Michelle’s seclusion was highly offensive to the

   reasonable person.

        40.    Chase’s intrusion upon Michelle’s seclusion was oppressive and

   outrageous, and exceeded reasonable collection efforts.

        41.    Each and every one of Chase’s telephone calls caused Michelle anxiety,

  annoyance and embarrassment. Additionally, each and every time her phone rang, the

  people around Michelle learned she was getting constant phone calls that caused her

  noticeable anxiety, annoyance and embarrassment.

        42.    Michelle works in customer care and cannot be disrupted by calls to her

  cellular phone. Still, Michelle would leave her telephone on in case of an emergency

  call from her family. Several times, Chase called Michelle so many times in a given

  day, that Michelle had to turn off her telephone for fear she would get fired for

  receiving constant telephone calls while at work.

        43.    Between     September 30         and October6, 2019, Michelle was

  accompanying her husband who was hospitalized. During that time, Chase’s calls

  were particularly harmful and stressful.

        44.    As a result of Chase’s conduct, Michelle has sustained actual damages




                                             -6/11-   Poisson, Michelle v. Chase Bank USA, N.A. –
                                                              Complaint and Demand for Jury Trial
Case 8:20-cv-00348-VMC-TGW Document 1 Filed 02/12/20 Page 7 of 11 PageID 7




   including, but not limited to embarrassment, anxiety, emotional pain, anguish,

   sleepless nights, and headaches.

                                           COUNT I

                          Violations of the TCPA, 47 U.S.C. §227

         45.      Michelle incorporates the foregoing paragraphs as though the same were

   set forth at length herein.

         46.      Chase violated the TCPA. Chase’s violations include, but are not limited

   to the following:

               a. Within four years prior to the filing of this action, on multiple occasions,

                  Chase violated TCPA 47 U.S.C. §227 (b)(1)(A)(iii) which states in

                  pertinent part, “[i]t shall be unlawful for any person within the United

                  States . . . to make any call (other than a call made for emergency

                  purposes or made with the prior express consent of the called party)

                  using any automatic telephone dialing system or an artificial or

                  prerecorded voice — to any telephone number assigned to a . . . cellular

                  telephone service . . . or any service for which the called party is charged

                  for the call.”

               b. Within four years prior to the filing of this action, on multiple occasions

                  Chase willfully and/or knowingly called Michelle’s cellular telephone

                  using an artificial prerecorded voice or an automatic telephone dialing




                                              -7/11-   Poisson, Michelle v. Chase Bank USA, N.A. –
                                                               Complaint and Demand for Jury Trial
Case 8:20-cv-00348-VMC-TGW Document 1 Filed 02/12/20 Page 8 of 11 PageID 8




                system and, as such, Chase knowingly and/or willfully violated the

                TCPA.

         47.    Michelle is entitled to five hundred dollars ($500.00) in statutory

   damages for each and every call Chase made in violation of the TCPA. 47 U.S.C.

   §227(b)(3)(B). However, if the Court finds that Chase’s calls knowingly and/or

   willfully violated the TCPA, Michelle is entitled to an award of one thousand five

   hundred dollars ($1,500.00), for each and every violation pursuant to 47 U.S.C.

   §§227(b)(3)(B), (C).

                                       COUNT II

                   Violations of the FCCPA, Fla. Stat. §559.55 et seq.

         48.    Michelle incorporates the foregoing paragraphs as though the same were

   set forth at length herein.

         49.    Chase violated §559.72 of the FCCPA. Section 559.72 provides in

   relevant part: “In collecting consumer debts, no person shall: . . . (7) Willfully

   communicate with the debtor or any member of her or his family with such frequency

   as can reasonably be expected to harass the debtor or her or his family, or willfully

   engage in other conduct which can reasonably be expected to abuse or harass the

   debtor or any member of her or his family.”

         50.    Chase willfully called Michelle with such frequency and methodology

   as can reasonably be expected to abuse and harass Michelle.




                                          -8/11-   Poisson, Michelle v. Chase Bank USA, N.A. –
                                                           Complaint and Demand for Jury Trial
Case 8:20-cv-00348-VMC-TGW Document 1 Filed 02/12/20 Page 9 of 11 PageID 9




         51.      As a result of Chase’s violations of Fla. Stat. §559.72, Michelle is

   entitled to an award of actual damages. Additionally, Michelle is entitled to one

   thousand dollars ($1,000) in statutory damages for each and every violation, pursuant

   to Fla. Stat. §559.77(2). The Court may award additional statutory damages after

   considering the nature of Chase’s noncompliance, the frequency and persistence of

   the noncompliance, and the extent to which the noncompliance was intentional.

   §559.72. Furthermore, the FCCPA expressly authorizes the Court to award Michelle

   punitive damages. Fla. Stat. §559.77(2).

                                         COUNT III

                          Chase’s Invasion of Michelle’s Privacy

         52.      Michelle incorporates herein by reference all of the above paragraphs of

   this complaint as though fully set forth herein at length.

         53.      Restatement of the Law, Second, Torts, §652B defines intrusion upon

   seclusion as “[o]ne who intentionally intrudes . . . upon the s olitude or seclusion of

   another, or his private affairs or concerns, is subject to liability to the other for

   invasion of privacy, if the intrusion would be highly offensive to a reasonable person”.

         54.      Chase violated Michelle’s privacy. Chase’s violations include, but are

   not limited to, the following:

               a. Chase intentionally intruded, physically or otherwise, upon Michelle’s

                  solitude and seclusion by engaging in harassing phone calls in an attempt




                                            -9/11-   Poisson, Michelle v. Chase Bank USA, N.A. –
                                                             Complaint and Demand for Jury Trial
Case 8:20-cv-00348-VMC-TGW Document 1 Filed 02/12/20 Page 10 of 11 PageID 10




                   to collect on an alleged debt despite having unequivocally revoked

                   consent to be called twice.

                b. The number and frequency of the telephone calls Chase made to

                   Michelle’s cellular phone constitute an intrusion on her privacy and

                   solitude.

                c. Chase’s conduct would be highly offensive to a reasonable person as

                   Michelle received calls that caused distraction and temporary loss of use

                   of her telephone line, anxiety, annoyance and embarrassment.

                d. Chase’s acts, as described above, were done intentionally with the

                   purpose of abusing and harassing Michelle to pay the alleged debt.

                e. Chase’s conduct constitutes abuse and harassment, and exceeded

                   reasonable collection efforts.

          55.      As a result of Chase’s violations of Michelle’s privacy, Chase is liable

    to Michelle for actual damages. If the Court finds that the conduct is found to be

    egregious, Michelle may also recover punitive damages.

                                        JURY DEMAND

          Pursuant to Federal Rule of Civil Procedure 38, Michelle hereby demands a

    trial by jury of all issues triable by jury.

                                    PRAYER FOR RELIEF

          WHEREFORE, Plaintiff Michelle Poisson respectfully requests judgment be




                                              -10/11- Poisson, Michelle v. Chase Bank USA, N.A. –
                                                              Complaint and Demand for Jury Trial
Case 8:20-cv-00348-VMC-TGW Document 1 Filed 02/12/20 Page 11 of 11 PageID 11




    entered against Chase for the following:

          A.    Declaratory judgment that Chase violated the TCPA and the FCCPA;

          B.    Statutory damages pursuant to 47 U.S.C. §227(b)(3)(B), (C);

          C.    Actual, statutory and punitive damages pursuant to Fla. Stat. §559.77(2).

          D.    Actual and punitive damages for intrusion upon Michelle’s seclusion;

          E.    Attorneys’ fees and court costs pursuant to Fla. Stat. §559.77(2);

          F.    Awarding Michelle any pre-judgment and post-judgment interest as may

    be allowed under the law; and

          G.    Any other relief that this Court deems appropriate.

          RESPECTFULLY SUBMITTED,
          Date: February 12, 2020
                                                   By: /s/ Santiago J. Teran
                                                       Santiago J. Teran
                                                       FL #1018985
                                                       PRICE LAW GROUP, APC
                                                       1001 N Federal Hwy, Ste 349
                                                       Hallandale, FL 33009
                                                       T: (818) 600-5586
                                                       F: (818) 600-5486
                                                       E: santiago@pricelawgroup.com

                                                       Attorneys for Plaintiff,
                                                       Michelle Poisson




                                          -11/11- Poisson, Michelle v. Chase Bank USA, N.A. –
                                                          Complaint and Demand for Jury Trial
